DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 06/01/22. The applicant has overcome the rejection under Section 103 as set forth in the previous office action. Refer to the aforementioned amendment for specific details on applicant's rebuttal arguments and/or remarks. However, the present claims are now finally rejected over a new ground of rejection as formulated hereinbelow and for the reasons of record: 

Election/Restrictions and Claim Disposition
Claims 3 and 7-12 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/02/21 and 12/28/21.
Claims 1-2 and 4-6 are under examination. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over the publication KR 10-2010-0122654 (heretofore KR’654) in view of the publication JP 2006-75709 (herein called JP’709) and further in view of the publication WO 2012/74160 (herein called WO’160).
As to claims 1, 2, 4:
KR’654 discloses a method/process for making an electrode catalyst support comprising providing a carbon-based support, forming a first polymer layer including a sulfonate group having an anionic charge on the carbon-based support (Abstract; 0023-0025; see Claims 1-5 & 10), forming a second polymer layer having an opposite cationic charge on the first polymer layer wherein the first/second polymer layer comprises aromatic compound including a heteroatom (Abstract; 0023-0025; see Claims 1-5 & 10). 
As to claims 5-6:
KR’654 discloses forming the first/second polymer layers by coating a solution comprising respective first/second polymers and solvents (Abstract).  
KR’654 discloses a method/process for making an electrode catalyst support according to the foregoing description. However, the preceding reference does not expressly disclose carbonizing the first/second polymers comprising the pyridine group.
As to claim 1:
JP’709 discloses that it is known in the art to make a catalyst material comprising a catalyst support including, in the production method, a polymer having a pyridine group wherein the polymer is subject to heat treatment the polymer material is carbonized (Abstract). 
In view of the above, it would have been obvious to a skilled artisan prior to the effective filing date of the claimed invention to use and carbonize the first/second polymers comprising the pyridine group of JP’709 in the production method of KR’654 as JP’709 teaches that by using and carbonizing the specifically disclosed polymer comprising the pyridine group it is possible to perform control of the fine structure of the carbon network without forming a by-product such as metal carbide. Further, the claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, or based upon the teaching of such improvement in other situations. Thus, one of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. Stated differently, use of known technique to improve similar devices (methods, or products) in the same way is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 417, 82 USPQ2d at 1396. 

In addition, neither KR’654 nor JP’709 expressly discloses carrying out carbonizing under the specifically claimed conditions (time period-duration/temperature).
As to claim 1:
In this respect, WO’160 discloses that it is known in the art to make a catalyst material for a fuel cell comprising mixing polymeric materials and including the step of carbonizing at a temperature of 700-1000 °C for 30 minutes to 3 hours (Abstract; paragraph bridging pages 4-5). 
In view of the above, it would have been within the purview of a skilled artisan prior to the effective filing date of the claimed invention to carry out the carbonizing step of the combined KR’654-JP’709 under the specifically claimed conditions (time period-duration/temperature) as taught by WO’160 because WO’160 teaches that carbonizing fuel cell catalyst materials containing polymers under the specifically disclosed conditions allow: to improve catalyst performance through effective modification of the functional groups on the catalyst-polymer surface, to use the prepared catalyst as an electrode because of its effective control of size and thickness, and to use the catalyst for other applications through fine grinding by ball milling, ultrasonic pulverization. Further, it is stressed that a showing that the step of carbonizing can be performed at a temperature of 700-1000 °C for 30 minutes to 3 hours (WO’160: Abstract; paragraph bridging pages 4-5) is enough to realize that a reasonable and concrete prima-facie case of obviousness exists against applicant's range of 800-2000 °C for 30 minutes to 2 hours as it is well settled that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Yet further, WO’160 recognizes carbonizing conditions such as temperature and time period-duration as a variable which achieves a recognized result, thus, the claimed range of temperature and time period-duration results from the characterization as routine experimentation of an optimum or workable range. Accordingly, temperature and time period-duration is being construed as a result-effective variable. In re Aller 105 USPQ 233, 235; In re Hoeschele 160 USPQ 809, In re Antonie 195 USPQ 6 (MPEP 2144.05 IL Optimization of Ranges). Still further, generally speaking, differences in temperature and time period-duration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such temperature and time period-duration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Thus, it is prima-facie obvious to choose or select the specific temperature and time period-duration. See MPEP 2144.05 Obviousness of Ranges. Moreover, the claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, or based upon the teaching of such improvement in other situations. Thus, one of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. Stated differently, use of known technique to improve similar devices (methods, or products) in the same way is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 417, 82 USPQ2d at 1396. 

Response to Arguments
Applicant’s arguments, filed 06/01/22, with respect to foregoing claim have been considered but are moot in view of the new ground of rejection, and because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Although believed unnecessary due to the new ground of rejection, the examiner wishes to address some of the arguments raised by the applicant for the reasons of record:
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies [i.e., (1) “the present specification notes that through the carbonizing, ‘the first and second polymer layer change into a form of one crystalline carbon film’ to form ‘a defect free crystalline carbon film’…”, and (2) “the present invention relates to methods for preparing a support…which advantageously strength durability of the resulting electrode catalyst, while maintaining properties of the support material”] are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, applicant’s argument are not commensurate in scope with the presently claimed subject matter. If applicant wants to have all those limitations considered for patentability, independent claim 1 must be amended to include or recite the same. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, applicant is kindly reminded that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  (Emphasis supplied[Symbol font/0xAE]) Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this instance, the secondary reference JP’709 was cited to address the specifics of the carbonizing limitation not disclosed by KR’654; and was also particularly cited to show that it is known in the art to make catalyst materials by carbonizing the first/second polymers comprising the pyridine group as instantly claimed (JP’709: Abstract). 
In response to applicant's argument that “KR’654…appears to be directed to a multi-layered thin film catalyst for producing hydrogen peroxide from oxygen and hydrogen” and “The JP’709 reference appears to relate to a noble metal-based catalyst carrying carbide used as a fuel cell catalyst…”, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 1. When reading the preamble in the context of the entire claim, the recitation “for an electrode catalyst (or alternatively, membrane-electrode assembly or fuel cell)” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. Therefore, applicant’s argument that “KR’654…does not appear to relate specifically to electrode catalyst, or batteries” is irrelevant, groundless and meritless. It bears noting that applicant’s invention is solely directed towards a method for preparing a support per se (i.e., any supporting/based component).  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
With respect to applicant’s argument that the claimed invention “provides surprising and  unexpected results over the prior art”, a thorough review of applicant’s EXAMPLE 1 reveals that only specific embodiments of the claimed electrode catalyst commensurate in scope with EXAMPLE 1 appear to show criticality and/or superior results. As way of an example, EXAMPLE 1 requires: (a) specific materials (i.e., 3g of poly-4-vinyl pyridine, 60 ml of 1M HCL, 1L of H2O, 6g of KNO3, 1.8 g of carbon black, 1190 mg of aqueous poly-4-styrenesulfonic acid solution) and (b) specific techniques or process steps/conditions (i.e., specific dissolving, stirring [24hrs at room temperature], coating, washing [distilled water], drying, carbonizing [2hrs under Ar atmosphere and 1000 °C]). In other terms, there are no specific examples fully encompassing the broadly claimed invention including the plethora of materials, components and amounts thereof and unspecified techniques or process steps. Thus, it is not seen by the examiner how the specific embodiment shown in EXAMPLE 1 is fully reflective of the broadly claimed subject matter. Therefore, the evidence of secondary considerations as shown in EXAMPLE 1 is not commensurate in scope with the broadly claimed “support” encompassing the plethora of features, elements and/or components intended by the applicant. The evidence shown in EXAMPLE 1 is not of probative value to assert criticality for the entire claimed limitation/range, or the claimed subject matter as a whole, and the broadly claimed invention. See MPEP 716. Applicant must narrow down the scope of the claimed invention to directly circumscribe the specific embodiments and/or examples in order to assert that criticality shown in EXAMPLE 1. In other words, the claimed subject matter must be, in a vis-a-vis comparison, fully reflective of what is shown in applicant’s EXAMPLE 1 for asserting criticality. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282. The examiner can normally be reached Monday-Thursday (8:00 am-6:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAYMOND ALEJANDRO/
Primary Examiner
Art Unit 1727